Title: From George Washington to Thomas Wharton, Jr., 1 January 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters [Valley Forge] January 1st 1778

By this Express from General Armstrong he informs me he is of Opinion that 1000 Militia regularly reliev’d may be equal to effect the necessary duty on the North Side of Schuylkill—he also mentions that he writes you to this purpose, & requires my sentiments thereon.
As it has been my constant desire & Study to conduct things in such manner as may be attended with the smallest expence & inconvenience to the people I readily concur in this measure, & expect it may answer, as 2000 could not prevent the Enemy from coming out in force, & 1000 may be a sufficient Check to small parties, & answer all the purposes of preventing an Intercourse between the City & Country.
I think it will be absolutely necessary to furnish the light Horse the General speaks of—As I shall be oblig’d to send those belonging to the Army into Quarters in order to put them in a Condition to be fit to

render any essential service the approaching Campaign—from the present appearance of Matters, I hope I shall not be oblig’d to call for any Assistance of Militia to do duty on this side schuylkill this Winter or if I do that the Number will not exceed 2 or 300. I am &ca

G.W.

